Haskell, J.
The defendant's tax for the year 1885, was $552. Upon this tax she paid $92, leaving a balance of $460 unpaid for which this suit is brought.
The defendant contends that the city tax is invalid, and we think it is. Nothing has been called to our attention showing the State and county taxes, that are included in the assessment, to be irregular or invalid; but it is claimed that the $92 paid .more than pays the State and county taxes. This is not so. The State and county taxes included in the assessment against the defendant aggregate more than that sum. They amount to $98.06. Moreover, the $92 paid was levied upon real estate, and was applied by the parties to the payment of that tax, which included State, county and city taxes. Being so paid in reduction of the defendant’s tax, it leaves a balance of $460 now sued for. Of this sum $80.70 is State and county tax, and although assessed in solido with the city tax against .the defendant, appears to be a valid tax and may be recoverd in this action.

Judgment for plaintiff for §80.70, with interest from the date of the writ.

Virgin and Libbey, JJ., died before the decision of this case.